                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8    DAVID ALLEN MILLOT,                                  Case No. 17-cv-04807-RMI
                                   9                    Plaintiff,
                                                                                             ORDER RE MOTIONS FOR
                                  10             v.                                          SUMMARY JUDGMENT
                                  11    NANCY A. BERRYHILL,                                  Re: Dkt. Nos. 20, 21
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff David Allen Millot seeks judicial review of an administrative law judge (“ALJ”)

                                  15   decision denying his application for benefits under Title II the Social Security Act. Plaintiff’s

                                  16   request for review of the Administrative Law Judge’s (“ALJ”) unfavorable decision was denied by

                                  17   the Appeals Council. (Administrative Record (“AR”) 1-4.) The ALJ’s decision is therefore the

                                  18   “final decision” of the Commissioner of Social Security, which this court may review. See 42

                                  19   U.S.C. §§ 405(g), 1383(c)(3). Both parties have consented to the jurisdiction of a magistrate judge

                                  20   (Docs. 6, 11) and both parties have moved for summary judgment. (Docs. 20, 21.) For the reasons

                                  21   stated below, the court will deny Plaintiff’s motion for summary judgment, and will grant

                                  22   Defendant’s motion for summary judgment.

                                  23                                           LEGAL STANDARDS

                                  24           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                  28   evidence is “more than a mere scintilla but less than a preponderance; it is such relevant evidence
                                   1   as a reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108

                                   2   F.3d 978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported

                                   3   by substantial evidence,” a district court must review the administrative record as a whole,

                                   4   considering “both the evidence that supports and the evidence that detracts from the

                                   5   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   6   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   7   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                   8                                  PROCEDURAL HISTORY

                                   9          Plaintiff filed his initial application for Title II benefits on June 4, 2013, alleging an onset

                                  10   of disability date of April 11, 2013. (AR 175.) Plaintiff’s application was denied initially and on

                                  11   reconsideration. (AR 104-111.) Plaintiff filed a request for hearing with an ALJ and a hearing was

                                  12   held on December 3, 2015. (AR 41.) The ALJ issued an unfavorable decision on March 24, 2016.
Northern District of California
 United States District Court




                                  13   (AR 26-36.) Plaintiff requested review by the Appeals Council on May 23, 2016. (AR 173.) The

                                  14   request for review was denied on June 19, 2017. (AR 1-4.)

                                  15          THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  16          A person filing a claim for social security disability benefits (“the claimant”) must show

                                  17   that he has the “inability to do any substantial gainful activity by reason of any medically

                                  18   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  19   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.1 The ALJ must consider all evidence

                                  20   in the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five

                                  21   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                  22   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                  23   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  24   Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step sequential

                                  25   evaluation process. (AR 26-36.)

                                  26

                                  27   1
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits
                                  28   (Title II) are virtually identical though found in different sections of the CFR. For the sake of
                                       convenience, the court will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                           2
                                   1          At Step One, the claimant bears the burden of showing he has not been engaged in

                                   2   “substantial gainful activity” since the alleged date he became disabled. See 20 C.F.R. §

                                   3   416.920(b). If the claimant has worked and the work is found to be substantial gainful activity, the

                                   4   claimant will be found not disabled. See id. The ALJ found that Plaintiff met the insured

                                   5   requirement through December 31, 2018, and had not engaged in substantial gainful activity since

                                   6   April 11, 2013, his alleged onset date. (AR 28.)

                                   7          At Step Two, the claimant bears the burden of showing that he has a medically severe

                                   8   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   9   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                  10   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                  11   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                  12   ALJ found that Plaintiff suffered from the following severe impairments: morbid obesity, atrial
Northern District of California
 United States District Court




                                  13   fibrillation, bilateral knee osteoarthritis, major depressive disorder, and post-traumatic stress

                                  14   disorder. (AR 28.)

                                  15          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  16   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  17   burden of showing his impairments meet or equal an impairment in the listing. Id. If the claimant

                                  18   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                  19   the ALJ proceeds to Step Four. See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff

                                  20   did not have an impairment or combination of impairments that met or medically equaled one of

                                  21   the listed impairments. (AR 29.)

                                  22          At Step Four, the ALJ must determine the claimant’s residual functional capacity (“RFC”)

                                  23   and then determine whether the claimant has the RFC to perform the requirements of his past

                                  24   relevant work. See id. § 416.920(e) and 416.945. The ALJ found Plaintiff had the RFC to perform

                                  25   medium work, as defined in 20 CFR 404.1567(c), except that he is able to stand/walk for four

                                  26   hours in an eight-hour work day; he needs a cane for prolonged ambulation or ambulation over

                                  27   uneven terrain; he is able to sit for six hours in an eight-hour work day; he is limited to occasional

                                  28   climbing of stairs, ladders, ropes, and scaffolds, he is limited to occasional crawling, he is able to
                                                                                          3
                                   1   perform all other postural activities frequently, he is limited to simple, repetitive tasks, and he is

                                   2   limited to occasional interactions with coworkers and the public. (AR 30-31.) The ALJ found

                                   3   that Plaintiff was unable to perform any past relevant work. (AR 34.)

                                   4          At Step Five, the ALJ must determine whether the claimant is able to do any other work

                                   5   considering his RFC, age, education, and work experience. See 20 CFR § 416.920(g). If the

                                   6   claimant is able to do other work, he is not disabled. The ALJ found that there were jobs that

                                   7   existed in significant numbers in the national economy that Plaintiff could have performed,

                                   8   including hand packager and final inspector. (AR 34-35.) Thus, the ALJ found Plaintiff was not

                                   9   disabled from April 11, 2013, through the date of the decision. (AR 35.)

                                  10                                          DISCUSSION

                                  11   Rejection of Opinions of Treating Physicians

                                  12          Plaintiff contends that the ALJ committed harmful legal error by rejecting the assessments
Northern District of California
 United States District Court




                                  13   completed by Plaintiff’s treating medical providers, Courtney Ladika, M.D., and Hal Grotke,

                                  14   M.D.. Plaintiff claims that these physicians assessed limitations that would make it impossible for

                                  15   him to perform any sustained work.

                                  16          “In conjunction with the relevant regulations, [courts] have . . . developed standards that

                                  17   guide [their] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec.,

                                  18   528 F.3d 1194, 1198 (9th Cir. 2008). Courts “distinguish among the opinions of three types of

                                  19   physicians: (1) those who treat the claimant (treating physicians); (2) those who examine but do

                                  20   not treat the claimant (examining physicians); and (3) those who neither examine nor treat the

                                  21   claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). “As a

                                  22   general rule, more weight should be given to the opinion of a treating source than to the opinion of

                                  23   doctors who do not treat the claimant.” Id. (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir.

                                  24   1987). “If a treating or examining doctor's opinion is contradicted by another doctor's opinion, an

                                  25   ALJ may only reject it by providing specific and legitimate reasons that are supported by

                                  26   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ can

                                  27   satisfy the “substantial evidence” requirement by “setting out a detailed and thorough summary of

                                  28   the facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.”
                                                                                          4
                                   1   Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).

                                   2          Plaintiff raises several arguments. First, Plaintiff argues that the ALJ erred in rejecting Dr.

                                   3   Ladika’s assessment of Plaintiff on the ground that Plaintiff was recently fired from his job and so

                                   4   was under unusual stress. Plaintiff argues that the ALJ failed to explain how Plaintiff’s stress

                                   5   level at any given time would invalidate Dr. Ladika’s opinions on Plaintiff’s physical capacities,

                                   6   citing Robbins v. Soc. Sec. Admin., 466 F.3d 880, 884 (9th Cir. 2006) (finding that even when

                                   7   “facially legitimate reasons” support an adverse determination, “complete lack of meaningful

                                   8   explanation gives this court nothing with which to assess its legitimacy”).

                                   9          The ALJ’s discussion regarding Dr. Ladika included the following:

                                  10
                                              I have considered the opinion of the claimant’s primary care physician, Courtney Ladika,
                                  11          M.D., as reflected (sic) a form completed by Dr. Ladika for the purpose of the disability
                                  12          evaluation (exhibit 5F). I find that Dr. Ladika’s opinion is not entitled to great weight
Northern District of California




                                              because Dr. Ladika first treated the claimant on April 25, 2013 (exhibit 6F/8), at which
 United States District Court




                                  13          time she noted that the claimant was under unusual stress, having been fired from his job.
                                              Dr. Ladika subsequently noted that medications helped (exhibit 6F/5). Therefore, there is
                                  14          no basis, other than the claimant’s own statements, for the limitations indicated. In this
                                              regard, I note that the treatment notes on June 26, 2013, which is the date the disability
                                  15
                                              paperwork was completed (exhibit 6F/4) note that the claimant had an outburst at work
                                  16          (exhibit 6F/3); there is no support for the significant physical limitations indicated. Dr.
                                              Ladika indicated that the earliest date for which the limitations indicated applies is 2006,
                                  17          which shows that she did not base her assessment on her own observations as she did not
                                              treat the claimant in 2006 any time prior to the date the claimant was fired from his job.
                                  18
                                       (AR 31.)
                                  19
                                              It is undisputed that when Dr. Ladika started treating Plaintiff, he had just been fired from
                                  20
                                       his job and had a higher than normal level of stress. As Defendant notes, 42 U.S.C. §
                                  21
                                       1382c(a)(3)(A) defines a “disability” as “[inability] to engage in any substantial gainful activity
                                  22
                                       . . . for a continuous period of not less than twelve months.” Thus, the ALJ properly considered
                                  23
                                       the situational and temporary nature of Plaintiff’s symptoms when Dr. Ladika first met him. See
                                  24
                                       generally, Chesler v. Colvin, 649 Fed. App’x 631, 632 (9th Cir. 2016) (unpublished) (affirming
                                  25
                                       finding of no severe mental impairment where the claimant was looking for work and his “mental
                                  26
                                       health symptoms were situational” and “unlikely to persist once [his] circumstances improved”).
                                  27
                                              Second, Plaintiff challenges the ALJ’s observation regarding Dr. Ladika’s finding that the
                                  28
                                                                                         5
                                   1   earliest date for Plaintiff’s limitations was 2006, arguing that Plaintiff had been a patient for

                                   2   fifteen years at the clinic where Dr. Ladika practices, and that the doctor therefore had access to 15

                                   3   years of Plaintiff’s medical records. However, Plaintiff points to nothing in the record that shows

                                   4   that Dr. Ladika reviewed any historical medical records. Defendant argues, in fact, that the record

                                   5   contained scant treatment records from Dr. Ladika’s office, with the earliest records dated March

                                   6   2011. (AR 369-416.) Further, as Defendant argues, even if Dr. Ladika did review historical

                                   7   records, this would not explain her assessment of debilitating limitations during a time when

                                   8   Plaintiff was working and did not assert disability. It is undisputed that Plaintiff worked from

                                   9   2006 through 2013, and was fired for reasons other than his physical complaints. (AR 31.)

                                  10          Third, Plaintiff addresses the ALJ’s statement that “Dr. Ladika subsequently noted that

                                  11   medications helped.” (AR 31, citing AR 373.) Plaintiff argues that the language regarding

                                  12   medications helping in the document referenced by the ALJ is this: “depression – taking
Northern District of California
 United States District Court




                                  13   fluoxetine, tolerating well, no side effects, mood is improved.” (AR 373.) Plaintiff correctly

                                  14   claims that Dr. Ladika did not state at that visit that the medications helped improve Plaintiff’s

                                  15   physical pain or physical functioning. However, this does not indicate error on the part of the ALJ

                                  16   in not affording great weight to the opinion of treating physician Dr. Ladika. The ALJ expressly

                                  17   found that there was no basis, other than Plaintiff’s own statements, for the limitations found by

                                  18   Dr. Ladika. He noted in particular that the treatment notes on the date the disability paper work

                                  19   was submitted “provided no support for the significant physical limitations indicated.” (AR 31.)

                                  20          Fourth, Plaintiff finds fault with the ALJ’s analysis of the opinion of Dr. Grotke, M.D..

                                  21   The ALJ stated:
                                             Another treating source, Hal Grotke, M.D., completed a statement indicating that the
                                  22         claimant is able to sit for seven hours total in an eight-hour work day and stand/walk for up
                                  23         to two hours total; with the need for a sit/stand option; lifting/carrying less than ten pounds
                                             occasionally and up to ten pounds rarely; with rare twisting and climbing of stairs and no
                                  24         stooping, crouching, or climbing ladders; fine and gross manipulations limited to 10% of
                                             the work day; constant pain that limits concentration; and expected absences occurring
                                  25         more than four days per month (exhibit 12F). I note that Dr. Grotke advised that these
                                             limitations existed beginning in 2006 but the claimant had “variable” treatment for more
                                  26
                                             than three years, with more treatment “lately,” which is an inadequate basis for the
                                  27         limitations described. As with Dr. Ladika’s opinion, as discussed above, the limitations
                                             indicated are inconsistent with the claimant having worked from 2006 until he was fired in
                                  28         2013 for reasons other than his physical complaints. Nevertheless, I find that Dr. Grotke’s
                                                                                          6
                                                statements indicating that the claimant needs a cane for ambulation are supported by the
                                   1            medical record and they are therefore incorporated in the above residual functional
                                   2            capacity.

                                   3   AR 31.

                                   4            Dr. Grotke’s statement regarding Plaintiff under “Frequency and length of contact,” was

                                   5   “variable but monthly lately; more than three years.” Plaintiff claims that Dr. Grotke’s report that

                                   6   Plaintiff had more treatment “lately” adds to the legitimacy of the doctor’s opinion, because this

                                   7   provided more information on which to base his findings. Plaintiff also claims that Dr. Grotke’s

                                   8   assessment does not state that Plaintiff’s frequency of treatment was the only basis for his

                                   9   assessment finding. Further, Plaintiff claims that the ALJ offered no basis for the conclusion that

                                  10   Dr. Grotke needed to do anything other than respond to the questions as written, and that there is

                                  11   no authority that a “check-the-box” form is any less reliable than any other type of form. These

                                  12   claims are all essentially strawmen, as the ALJ did not make any contrary findings, i.e., the ALJ
Northern District of California
 United States District Court




                                  13   did not find that Plaintiff having more treatment lately did not add to the legitimacy of Dr.

                                  14   Grotke’s opinions, the ALJ did not find that the doctor’s assessment stated that the frequency of

                                  15   treatment was the only basis for the assessment finding, and the ALJ did not state that Dr. Grotke

                                  16   needed to do more than to respond to the questions as written. Because Plaintiff’s claims, even if

                                  17   true, are of no consequence, the court declines to address their merits.

                                  18            Finally, Plaintiff cites the ALJ’s finding that Dr. Grotke’s assessed limitations, “were

                                  19   inconsistent with the claimant having worked from 2006 until he was fired in 2013 for reasons

                                  20   other than his physical complaints.” (AR 31.) Plaintiff argues that the ALJ failed to connect the

                                  21   fact that Plaintiff worked in the past, and was fired from his job, to any specific limitations in Dr.

                                  22   Grotke’s assessment. This argument is meritless, as the ALJ listed the limitations in Dr. Grotke’s

                                  23   assessment two sentences earlier. While Plaintiff stresses that the ALJ did not identify which

                                  24   assessed limitations were contradicted in the medical records, this again is simply a strawman.

                                  25   The ALJ did not state that any of the limitations assessed by Dr. Grotke were contradicted in the

                                  26   medical records; he stated that they were inconsistent with the claimant having worked from 2006

                                  27   until he was fired in 2013 for reasons other than his physical complaints.

                                  28            After considering all of Plaintiff’s arguments regarding the weight given to the opinions of

                                                                                          7
                                   1   his treating physicians, the court finds that Plaintiff has demonstrated neither legal error by the

                                   2   ALJ nor a lack of substantial evidence to support the ALJ’s decision.

                                   3   Credibility Determination

                                   4            Plaintiff contends that the ALJ committed harmful legal error by rejecting his symptom

                                   5   testimony.
                                              The ALJ held in part as follows regarding Plaintiff’s testimony:
                                   6

                                   7            The claimant testified that he does very little during the day. He plays golf once a month,
                                                having previously played golf seven days a week.
                                   8            Upon questioning, the claimant admitted that he stole from an employer because he wanted
                                                to be fired. The claimant explained that he would not have quit otherwise, despite having
                                   9            difficulty performing the requirements of the job.
                                                After careful consideration of the evidence, I find that the claimant’s medically
                                  10
                                                determinable impairments could reasonably be expected to cause the alleged symptoms;
                                  11            however, the claimant’s statements concerning the intensity, persistence and limiting
                                                effects of these symptoms are not entirely credible for the reasons explained in this
                                  12            decision. There are objective findings in the medical record that establish the presence of
Northern District of California




                                                multiple severe impairments. However, the claimant’s complaints of pain are not well-
 United States District Court




                                  13            documented in the medical record and there (sic) are no (sic) corroborated by any physical
                                                findings such as range of motion limitations or muscle atrophy. The claimant is not
                                  14
                                                receiving significant treatment for his alleged physical complaints except medication, and
                                  15            his alleged mental dysfunction is very focused on his past employment with the post office.
                                                I have considered the claimant’s written statements (exhibit 3E) and written statements
                                  16            submitted by the claimant’s spouse (exhibit 4E) but find that the record as a whole does
                                                not support the level of impairment indicated. In addition, the claimant’s ability to play
                                  17            golf is inconsistent with his testimony that he does not do any standing or walking, and is
                                                unable to use his arms due to repetitive use injuries. The claimant listed numerous
                                  18
                                                medication side effects that he has not reported to his treating physicians. The claimant
                                  19            worked for several years despite his physical complaints and stopped working due to
                                                interpersonal conflicts, which he is better able to manage after having therapy. The
                                  20            claimant’s theft from an employer was reasonably explained as a set-up for termination,
                                                but his stated difficulties at work were the result of interpersonal problems unrelated to his
                                  21            chronic complaints of pain and other symptoms.
                                  22
                                       AR 33.
                                  23            Plaintiff argues that the ALJ erred by rejecting Plaintiff’s symptom testimony on the
                                  24   ground that it was inconsistent with the medical evidence of record. Plaintiff argues that it is error
                                  25   to discount the severity of a claimant’s symptoms, as opposed to the existence of the underlying
                                  26   medical impairments which the ALJ acknowledged, based on lack of support by objective
                                  27   evidence, citing Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). However, in Lester, the Ninth
                                  28
                                                                                          8
                                   1   Circuit held that, “[o]nce the claimant produces medical evidence of an underlying impairment,

                                   2   the Commissioner may not discredit the claimant’s testimony as to subjective symptoms merely

                                   3   because they are unsupported by objective evidence.” (Emphasis added.) That was not the case

                                   4   here, as the ALJ considered not only the facts that Plaintiff’s alleged symptoms were not well-

                                   5   documented in the medical record, and were not corroborated by any physical findings, but also

                                   6   that: 1) Plaintiff was not receiving significant treatment for his alleged physical problems except

                                   7   medications; 2) Plaintiff’s alleged mental problem was focused on his former employment; 3) the

                                   8   record as a whole did not support the level of impairment Plaintiff claimed; 4) Plaintiff’s ability to

                                   9   play golf was inconsistent with his testimony that he does not do any walking or standing and is

                                  10   unable to use his arms; 5) in connection with his disability claim, Plaintiff listed numerous

                                  11   medication side effects that he had not reported to his treating physicians; 6) Plaintiff worked for

                                  12   several years despite his physical complaints; 6) Plaintiff stopped working due to interpersonal
Northern District of California
 United States District Court




                                  13   conflicts, which he is better able to handle after having therapy; and 7) Plaintiff’s stated

                                  14   difficulties at work were the result of interpersonal problems unrelated to his chronic complaints

                                  15   of pain and other symptoms. (AR 33.)

                                  16          Plaintiff claims that the ALJ erred in finding that his ability to occasionally play golf

                                  17   invalidated his testimony regarding his symptoms, citing Garrison v. Colvin, 759 F.3d 995, 1012

                                  18   (9th Cir. 2014) (discussing distinction between routine activities of daily living and requirements

                                  19   of a full time job). Plaintiff argues that the ALJ did not consider the entirety of Plaintiff’s

                                  20   testimony regarding this activity. This testimony was that he played golf about once a month, and

                                  21   always used a golf cart. (AR 60.) Plaintiff testified that his therapist told him he should get out of

                                  22   the house. (Id.) Plaintiff also stated that he could not swing his golf club over his head, he had

                                  23   “no backswing,” and he could not use his lower body. (Id.) The court finds nothing in the ALJ’s

                                  24   decision that indicates that he did not consider Plaintiff’s stated limitations in regard to golfing.

                                  25   The court finds no error in the ALJ’s conclusion that Plaintiff’s ability to play golf, even in the

                                  26   limited manner to which he testified, was inconsistent with the claim that he did no standing or

                                  27   walking and was unable to use his arms. Further, the court notes that Plaintiff’s monthly golf

                                  28   game was but one of several factors the ALJ found which caused him to discredit Plaintiff’s
                                                                                          9
                                   1   symptom testimony.

                                   2             Stressing that the ALJ considered the fact that Plaintiff worked for several years despite his

                                   3   physical complaints and was terminated for interpersonal conflicts “unrelated to his chronic

                                   4   complaints of pain and other symptoms,” Plaintiff complains that the ALJ did not connect his

                                   5   conclusions to any facts in the medical evidence that invalidated Plaintiff’s symptom testimony.

                                   6   Again, Plaintiff attempts to create an issue where none exists. Both of Plaintiff’s treating

                                   7   physicians found that his physical limitations existed as early as 2006, a fact the ALJ expressly

                                   8   noted earlier in his decision. (AR 31.) As the ALJ stated, Plaintiff’s own testimony established

                                   9   the facts that he worked until he was fired in 2013 for stealing and that he stole because he wanted

                                  10   to be fired. (AR 58.) See SSF 16-3p (“Adjudicators must limit their evaluation to the

                                  11   individual’s statements about his or her symptoms and the evidence in the record that is relevant to

                                  12   the individual’s impairments.”). The ALJ simply considered these uncontested facts. The court
Northern District of California
 United States District Court




                                  13   finds no error.

                                  14   RFC Determination

                                  15             Plaintiff contends that the ALJ committed harmful error by determining Plaintiff’s need for

                                  16   a cane without any articulated basis supported by substantial evidence in the record. Specifically,

                                  17   Plaintiff claims that the ALJ’s determination of his need for a cane only for “prolonged

                                  18   ambulation or over uneven terrain” (AR 30) is not tied to any substantial evidence. Plaintiff

                                  19   argues that this is error, and that the ALJ failed to provide a basis for determining that Plaintiff

                                  20   only needed a cane for prolonged ambulation or uneven terrain. Plaintiff further claims that the

                                  21   ALJ’s finding regarding Plaintiff’s need for a cane is inconsistent with all medical opinions in the

                                  22   record.

                                  23             As Defendant argues, given the variance between the different functional assessments, it is

                                  24   not surprising that the ALJ did not adopt any one physician’s opinion in its entirety. See

                                  25   Magallanes v. Bowen, 881 F.2d 747, 753 (9th Cir. 1989) (holding ALJ need not adopt a medical

                                  26   opinion in its entirety just because he attributes it significant weight). The ALJ stated expressly

                                  27   that he based his RFC determination on consideration of the entire record. (AR 30.) As to his

                                  28   RFC determination that Plaintiff needs a cane for prolonged ambulation or ambulation over
                                                                                          10
                                   1   uneven terrain, the ALJ identified the pertinent evidence supporting his RFC finding. (AR 29, 533,

                                   2   534). The ALJ noted that primary care physician Dr. Grotke “noted the presence of knee pain,

                                   3   with an antalgic gait and use of a cane,” but that consultative examiner Dr. Wagner “noted a

                                   4   ‘fairly normal exam’ of the knee.” (AR 29.) Earlier in his decision the ALJ found that the report

                                   5   from the post-hearing examination of Plaintiff conducted by Dr. Wager was entitled to great

                                   6   weight because the limitations indicated were consistent with the record as a whole. (AR 31-32.)

                                   7   Among the observations made by Dr. Wagner were that Plaintiff used a cane but did not appear to

                                   8   lean on it and that a cane “may be helpful for long distance ambulation.” (AR 29, 533, 534). In

                                   9   addition, the ALJ found that the report from Dr. Tang, who evaluated Plaintiff at the State

                                  10   agency’s request, was entitled to greater weight than the opinions of Drs. Ladika and Grotke. (AR

                                  11   31.) The ALJ found that Dr. Tang’s opinion that Plaintiff was able to perform medium work was

                                  12   consistent with the record as a whole, “which reflects complaints of body pain with no clear
Northern District of California
 United States District Court




                                  13   etiology and good response to pain medications.” (Id.) The evidence before the ALJ related to

                                  14   Dr. Tang’s report included the fact that Plaintiff was not using a cane when he went to his October

                                  15   27, 2013 examination with Dr. Tang, yet he was able to walk without assistance and had a normal

                                  16   gait. (AR 424–25.) Thus, the court rejects Plaintiff’s claim that the ALJ’s finding regarding

                                  17   Plaintiff’s need for a cane is inconsistent with all medical opinions in the record. Further, while

                                  18   Plaintiff espouses a different interpretation of the evidence regarding his use of a cane, the ALJ’s

                                  19   interpretation of the evidence was supported by substantial evidence and will be upheld. See Lewis

                                  20   v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“if evidence is susceptible of more than one rational

                                  21   interpretation, the decision of the ALJ must be upheld”).

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                        11
                                   1                                         CONCLUSION

                                   2          Based on the above, the court finds that Plaintiff has failed to demonstrate either a lack of

                                   3   substantial evidence or legal error in connection with the ALJ’s decision. Accordingly, Plaintiff’s

                                   4   motion for summary judgment is hereby DENIED and Defendant’s motion for summary judgment

                                   5   is hereby GRANTED.

                                   6   IT IS SO ORDERED.

                                   7   Dated: October 26, 2018

                                   8
                                   9
                                                                                                    ROBERT M. ILLMAN
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
